COBB, Judge,
concurring in the result.
I write specially to point out that I believe Part III addressed in the majority’s unpublished memorandum to be properly preserved for appellate review. Additionally, I do not wish to be characterized as condoning the prosecutor’s actions in Part III. However, after a review of the *1046record, I realize that Marcus Carlice King suffered no prejudice, because the witness testified that the prosecutor’s comments did not in any way change his testimony. Accordingly, I concur only in the result.